 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT

 9                     SOUTHERN DISTRICT OF CALIFORNIA

10

11                                                     Case No. 18-cv-0257-BAS-JMA

12     SCOTT SCHUTZA,
                                                       ORDER GRANTING IN PART
13                                  Plaintiff,         AND DENYING IN PART
                                                       DEFENDANTS’ MOTION TO
14                                                     DISMISS
15           v.
                                                       [ECF No. 5]
16     WALTER E. FIELDER, INC.;
       AVIAN AND EXOTIC ANIMAL
17     HOSPITAL, Inc., et al.,
18                             Defendants.
19
20         Plaintiff Scott Schutza commenced this action against Defendants Walter E.
21   Fielder, Inc. and Avian and Exotic Animal Hospital, Inc. (collectively,
22   “Defendants”), alleging violations of the Americans with Disabilities Act (“ADA”)
23   and California’s Unruh Civil Rights Act. (“Compl.,” ECF No. 1.) In April 2017,
24   Plaintiff attempted to park at a parking lot that Avian and Exotic Animal Hospital,
25   Inc. (“Hospital”) allegedly leases from Walter E. Fielder, Inc. Plaintiff alleges he
26   was unable to patronize the Hospital because the required accessible parking space
27   did not meet the specifications required under the ADA. Defendants filed a Motion
28   to Dismiss for lack of subject matter jurisdiction and failure to state a claim as to

                                                 –1–                               18cv0257
 1   Plaintiff’s ADA claim. (“Mot.,” ECF No. 5-3.) Defendants also ask the Court to
 2   decline supplemental jurisdiction over Plaintiff’s state-law claim. Plaintiff filed an
 3   Opposition to the Motion. (“Opp’n,” ECF No. 13), and Defendants filed a Reply,
 4   (“Reply,” ECF No. 14).
 5          The Court finds this Motion suitable for determination on the papers submitted
 6   and without oral argument. See Civ. L.R. 7.1(d)(1). For the following reasons, the
 7   Court GRANTS in part and DENIES in part Defendants’ Motion to Dismiss.
 8   I.     BACKGROUND1
 9          Hospital operates an animal hospital on property owned by Walter E. Fielder,
10   Inc. located at 1276 Moreno Boulevard in San Diego, California. (Compl. ¶¶ 3–5.)
11   As part of its business, Hospital maintains a parking lot for its customers. (Id. ¶ 12.)
12   Plaintiff is a paraplegic resident of California who uses a wheelchair for mobility.
13   (Id. ¶ 1.) In April 2017, Plaintiff went to Hospital to seek a medical examination for
14   his pet parrot. (Id. ¶ 10.) While Hospital had provided a reserved parking space for
15   persons with disabilities, Plaintiff alleges that at the time of his visit the parking space
16   did not meet the specifications required under the ADA Accessibility Guidelines.
17   (Id. ¶¶ 13–20.) Plaintiff alleges the following violations:
18          (1) the access aisle adjacent to the parking space did not have the required
19              “NO PARKING” lettering (id. ¶ 16);
20          (2) the access aisle’s paint had faded so much that the aisle no longer served
21              as a compliant access aisle (id. ¶ 15);
22          (3) the access aisle and parking stall were not level with each other (id. ¶ 17);
23          (4) the parking stall and access aisle had slopes greater than 2.1% (id. ¶ 18);
24          (5) the parking stall did not have the required “Minimum Fine $250” signage
25              (id. ¶ 19);
26          (6) the parking stall did not have the required tow-away notice (id. ¶ 20); and
27

28   1
       The following facts are taken from Plaintiff’s Complaint and are accepted as true for purposes of
     this Motion. See Vasquez v. Los Angeles ("LA") Cty., 487 F.3d 1246, 1249 (9th Cir. 2007).
                                                    –2–                                         18cv0257
 1         (7) at the time of the filing of the Complaint, none of these deficiencies had
 2              been remedied. (Id. ¶¶ 21–25.)
 3         Plaintiff states these violations deterred him from patronizing Hospital and will
 4   continue to deter him until they are cured. (Id. ¶ 28.) Additionally, Plaintiff alleges
 5   he will return to the business to assess ongoing compliance and he will return as a
 6   customer once the violations are remedied. (Id. ¶ 32.)
 7   II.   LEGAL STANDARDS
 8         A.      12(b)(1) – Lack of Subject Matter Jurisdiction
 9         A motion to dismiss pursuant to Rule 12(b)(1) of the Federal Rules of Civil
10   Procedure challenges the court’s jurisdiction over the subject matter of the complaint.
11   “Federal courts are courts of limited jurisdiction.” Kokkonen v. Guardian Life Ins.
12   Co. of Am., 511 U.S. 375, 377 (1994). “It is to be presumed that a cause lies outside
13   this limited jurisdiction and the burden of establishing the contrary rests upon the
14   party asserting jurisdiction.” Id. (citations omitted). “[T]hose who seek to invoke
15   the jurisdiction of the federal courts must satisfy the threshold requirement” of
16   alleging an actual case or controversy under Article III. City of Los Angeles v. Lyons,
17   461 U.S. 95, 101 (1983). No case or controversy exists if a plaintiff lacks standing.
18   See Thomas v. Anchorage Equal Rights Comm’n, 220 F.3d 1134, 1139 (9th Cir.
19   2000) (en banc).
20         The “irreducible constitutional minimum” of Article III standing is comprised
21   of three elements: (1) “the plaintiff must have suffered an ‘injury in fact’” which is
22   both “concrete and particularized” and “‘actual or imminent, not ‘conjectural’ or
23   ‘hypothetical;’” (2) “there must be a causal connection between the injury and the
24   conduct complained of” such that the injury is “‘trace[able] to the challenged action
25   of the defendant, and not . . . th[e] result [of] the independent action of some third
26   party not before the court;’” and (3) “it must be ‘likely,’ as opposed to merely
27   ‘speculative,’ that the injury will be ‘redressed by a favorable decision.’” Lujan, 504
28   U.S. at 560–61 (alterations in original) (citations omitted). The party soliciting

                                                 –3–                                 18cv0257
 1   federal jurisdiction has the burden of establishing these elements. Id.
 2          B.    12(b)(6) – Failure to State a Claim
 3          A motion to dismiss pursuant to 12(b)(6) of the Federal Rules of Civil
 4   Procedure tests the legal sufficiency of the claims asserted in the complaint. Fed. R.
 5   Civ. P. 12(b)(6); Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001). The court
 6   must accept all factual allegations pleaded in the complaint as true and must construe
 7   them and draw all reasonable inferences from them in favor of the non-moving party.
 8   Cahill v. Liberty Mut. Ins. Co., 80 F.3d 336, 337–38 (9th Cir. 1996). To avoid a Rule
 9   12(b)(6) dismissal, a complaint need not contain detailed factual allegations; rather,
10   it must plead “enough facts to state a claim to relief that is plausible on its face.” Bell
11   Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility
12   when the plaintiff pleads factual content that allows the court to draw the reasonable
13   inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,
14   556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556). “Where a complaint
15   pleads facts that are ‘merely consistent with’ a defendant’s liability, it ‘stops short of
16   the line between possibility and plausibility of entitlement to relief.’” Id. (quoting
17   Twombly, 550 U.S. at 557).
18          “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to
19   relief’ requires more than labels and conclusions, and a formulaic recitation of the
20   elements of a cause of action will not do.” Twombly, 550 U.S. at 555 (alteration in
21   original) (quoting Papasan v. Allain, 478 U.S. 265, 286 (1986)). A court need not
22   accept “legal conclusions” as true. Iqbal, 556 U.S. at 678. Despite the deference the
23   court must pay to the plaintiff’s allegations, it is not proper for the court to assume
24   that “the [plaintiff] can prove facts that it has not alleged or that the defendants have
25   violated the . . . law[] in ways that have not been alleged.” Assoc. Gen. Contractors
26   of Cal., Inc. v. Cal. State Council of Carpenters, 459 U.S. 519, 526 (1983).
27   III.   ANALYSIS
28          Plaintiff’s lone federal claim is an alleged violation of Title III of the ADA.

                                                –4–                                      18cv0257
 1   The ADA prohibits discrimination that interferes with disabled individuals’ “full and
 2   equal enjoyment” of places of public accommodation. 42 U.S.C. § 12182(a). Under
 3   the ADA, unlawful discrimination occurs when a disabled individual is subjected “to
 4   a denial of the opportunity . . . to participate in or benefit from the . . .
 5   accommodations of an entity.” Id. § 12182(b)(1)(A)(i). The only available remedy
 6   to private plaintiffs under the ADA is injunctive relief. Id. §§ 12188(a)(1), 2000a-
 7   3(a).
 8           The ADA Accessibility Guidelines (“ADAAG”) provide “the objective
 9   contours of the standard that architectural features must not impede disabled
10   individuals’ full and equal enjoyment of accommodations.” Chapman v. Pier 1 Imps.
11   (U.S.), Inc., 631 F.3d 939, 945 (9th Cir. 2011). Pursuant to the ADAAG, any facility
12   classified as a public accommodation under the ADA with one to twenty-five parking
13   spaces must provide a minimum of one accessible parking space. 36 C.F.R. Pt. 1191
14   App. B § 208.2 (2014). An accessible parking space must comply with the specific
15   guidelines of section 502 of the ADAAG, which include minimum width, signage,
16   slope incline, and access aisle requirements. Id. §§ 208.2, 502.2, 502.5, 502.6.
17           A.    12(b)(1) - Jurisdictional Challenge
18           Defendants argue that Plaintiff does not have standing to bring the ADA claim.
19   Specifically, Defendants claim that Plaintiff has not alleged an injury-in-fact because
20   Plaintiff did not sufficiently explain how any encountered barriers related to his
21   disability. (Mot. 7.) Additionally, Defendants argue that Plaintiff has not pled
22   sufficient facts to allege causation and redressability. (Id.)
23           To have standing, a plaintiff must allege injury-in-fact, causation, and
24   redressability. Lujan, 504 U.S. at 560–61. A disabled plaintiff need not show that a
25   particular accessibility barrier completely precluded him from entering or using a
26   facility. Chapman, 631 F.3d at 947. Rather, if he shows a barrier merely interferes
27   with his right to “full and equal enjoyment” of the accommodation, that may be
28   sufficient to show standing.      Id.   The technical standards for “full and equal

                                               –5–                                   18cv0257
 1   enjoyment” are outlined in the ADAAG. “[I]f a barrier violating these standards
 2   relates to a plaintiff’s disability, it will impair plaintiff’s full and equal access, which
 3   constitutes ‘discrimination’ under the ADA. That discrimination satisfies the ‘injury-
 4   in-fact’ element of Lujan.” Id. Once a plaintiff establishes an injury-in-fact based
 5   on an ADAAG violation, “he has already suffered an injury in fact traceable to the
 6   defendant’s conduct and capable of being redressed by the courts, and so he possesses
 7   standing under Article III.” Doran v. 7-Eleven, Inc., 524 F.3d 1034, 1042 n.5 (9th
 8   Cir. 2008).
 9          Here, Plaintiff alleges that he visited Hospital in April 2017 to have his parrot
10   examined. (Compl. ¶ 7.)         During this attempted patronage, he encountered a
11   barrier—the non-compliant parking space—that stood in the way of his “full and
12   equal enjoyment” of Hospital. He specifically outlines the exact nature of the barrier:
13   the accessible parking space deviates from ADA requirements in several ways. (Id.
14   ¶¶ 13–25.) This barrier clearly relates to Plaintiff’s disability because Plaintiff is a
15   paraplegic who uses a wheelchair for mobility, and therefore required an accessible
16   parking space. Plaintiff does not need to spell out in exacting detail how this violation
17   directly relates to his disability in this case. The Court can infer, without having to
18   assume any additional facts, the connection between a disability requiring a
19   wheelchair and a violation of the standards that ensure wheelchair accessible parking
20   spaces. Therefore, under the standard outlined in Chapman, Plaintiff has sufficiently
21   alleged the injury-in-fact element of Article III standing.
22          Furthermore, Plaintiff alleges the non-compliant parking spot is provided by
23   Defendants and therefore directly traceable to Defendants. (See Compl. ¶¶ 2–5, 12,
24   13.) Because the directly traceable injury could be redressed by a court order
25   demanding compliance, Plaintiff has sufficiently alleged the “causation” and
26   “redressability” elements of Article III standing. See Doran, 524 F.3d at1042 n.5.
27          Defendants also argue that Plaintiff has not alleged standing to be entitled to
28   injunctive relief. Specifically, Defendants claim that Plaintiff has failed to

                                                 –6–                                      18cv0257
 1   sufficiently allege a likelihood of being harmed again because Plaintiff has not
 2   alleged facts to support his claimed intent to return to Hospital. (Mot. 9.)
 3         Because the sole remedy under the ADA is injunctive relief, a plaintiff
 4   pursuing a claim under the ADA must demonstrate, in addition to the traditional
 5   elements of standing, a “real or immediate threat that the plaintiff will be wronged
 6   again.” Lyons, 461 U.S. at 111. In the context of an ADA claim, a plaintiff can
 7   satisfy this requirement in two ways, (1) “by demonstrating injury-in-fact coupled
 8   with an intent to return to a noncompliant facility” or (2) by “demonstrating
 9   deterrence.” Chapman, 631 F.3d at 944.
10         Plaintiff alleges that he intends to return to Hospital to have his parrot
11   examined once the barriers are removed. (Compl. ¶ 32.) This allegation is more than
12   a mere conclusory statement or label. Plaintiff provides a fact-based reason for his
13   intent to return: He owns a parrot and Hospital is an avian hospital. Thus, he has
14   established a plausible intent to return. Alternatively, Plaintiff also alleges facts—he
15   is a wheelchair-bound paraplegic—to properly allege the non-compliant parking
16   space deterred him from returning to Hospital. Plaintiff sufficiently alleges facts to
17   show he has standing to request injunctive relief.
18         Because Plaintiff has sufficiently pled Article III standing and a “likelihood to
19   be wronged again,” this claim survives a 12(b)(1) motion to dismiss. Accordingly,
20   the Court DENIES Defendants’ Motion to Dismiss under 12(b)(1) and turns to
21   Defendants’ challenge to the sufficiency of the claim.
22         B.     12(b)(6) – Sufficiency Challenge
23         To prevail on an ADA claim, Plaintiff must allege three elements: “(1) [he] is
24   disabled within the meaning of the ADA; (2) the defendant is a private entity that
25   owns, leases, or operates a place of public accommodation; and (3) [he] was denied
26   public accommodations by the defendant because of [his] disability.” Molski v. M.J.
27   Cable, Inc., 481 F.3d 724, 730 (9th Cir. 2007). Defendants challenge the sufficiency
28


                                               –7–                                    18cv0257
 1   of the pleadings as to the second element.2
 2          Defendants first argue Plaintiff has not sufficiently pled facts that demonstrate
 3   Defendants own or control the parking lot where Plaintiff encountered the non-
 4   compliant parking space. (Mot. 8.) The ADA extends liability to “any person who
 5   owns, leases (or leases to), or operates a place of public accommodation” that
 6   discriminates against a person based on a disability. 42 U.S.C. § 12182(a). Here,
 7   Plaintiff alleges that Hospital operates an animal hospital located on property leased
 8   from Walter E. Fielder Inc. (Compl. ¶¶ 2–5.) Plaintiff also alleges that both
 9   Defendants provide a parking lot for patrons of the hospital. (Id. ¶ 12.) The Court
10   can reasonably infer that Defendants own, lease, or operate the parking lot they
11   provide. Therefore, Plaintiff has sufficiently pled this element.
12          Defendants also argue that Plaintiff has not sufficiently alleged that the Avian
13   and Animal Hospital is a place of public accommodation. (Mot. 8.) Places of public
14   accommodation include “professional office[s] of a health care provider, hospital[s],
15   [and] other service establishment[s].” 42 U.S.C. § 12181(7)(F). Here, Plaintiff
16   alleges that Hospital is open to the public, and Plaintiff went there to have his parrot
17   examined. (Compl. ¶¶ 5, 10, 11.) The Court can reasonably infer from those facts
18   that Hospital is indeed a service establishment that tends to birds and other exotic
19   animals and is a place of public accommodation. At the current stage of litigation,
20   Plaintiff has sufficiently stated a claim under the ADA. Accordingly, the Court
21   DENIES Defendants’ Motion to Dismiss under 12(b)(6).
22   IV.    SUPPLEMENTAL JURISDICTION
23          A.     Legal Standard
24          The federal supplemental jurisdiction statute provides:
25

26   2
       Defendants also challenge the sufficiency of the complaint as to the third element, arguing
27   Plaintiff has not properly pled that he was denied “full and equal access.” However, the Court
     discussed in the preceding section that Plaintiff has properly alleged a violation of the ADAAG.
28   Because a violation of the ADAAG necessarily satisfies the “denied public accommodation”
     element, Plaintiff has sufficiently alleged that element. See Chapman, 631 F.3d at 945.
                                                   –8–                                       18cv0257
 1         [I]n any civil action of which the district courts have original
           jurisdiction, the district courts shall have supplemental jurisdiction over
 2         all other claims that are so related to claims in the action within such
 3         original jurisdiction that they form part of the same case or controversy
           under Article III of the United States Constitution.
 4

 5
     28 U.S.C. § 1367(a). Supplemental jurisdiction is mandatory unless prohibited by

 6
     § 1367(b), or unless one of the exceptions in § 1367(c) applies. Under § 1367(c), a

 7
     district court may decline supplemental jurisdiction over a state claim if:

 8
           (1) the claim raises a novel or complex issue of State law,
 9         (2) the claim substantially predominates over the claim or claims over
10         which the district court has original jurisdiction,
           (3) the district court has dismissed all claims over which it has original
11         jurisdiction, or
12         (4) in exceptional circumstances, there are other compelling reasons for
           declining jurisdiction.
13

14   Id. § 1367(c). Underlying the § 1367(c) inquiry are considerations of judicial
15   economy, convenience and fairness to litigants, and comity. “[I]f these are not
16   present a federal court should hesitate to exercise jurisdiction over state law claims.”
17   United Mine Workers v. Gibbs, 383 U.S. 715, 726 (1966).
18         When a court declines supplemental jurisdiction over a state-law claim
19   pursuant to one of the first three provisions of the statute, the court need not state its
20   reasons for dismissal.      Id.   However, when the court declines supplemental
21   jurisdiction pursuant to section 1367(c)(4), the court must “articulate why the
22   circumstances of the case are exceptional,” and consider whether values of judicial
23   economy, convenience, fairness, and comity provide compelling reasons for
24   declining jurisdiction. Exec. Software N. Am., Inc. v. U.S. Dist. Court, 24 F.3d 1545,
25   1552 (9th Cir. 1994).
26         B.     Analysis
27         Defendants ask the Court to decline to exercise supplemental jurisdiction over
28   Plaintiff’s Unruh Act claim on two grounds (1) Plaintiff’s state law claims

                                                –9–                                      18cv0257
 1   substantially predominate over the federal claims, and (2) by bringing this action in
 2   federal court, Plaintiff is forum shopping to avoid California’s heightened pleading
 3   standards in ADA cases. (Mot. 11–12.) To asses either of those requests requires a
 4   brief discussion of the pertinent parts of California’s Unruh Act.
 5          The Unruh Act provides in part that “[a]ll persons within the jurisdiction of
 6   [California] are free and equal, and no matter what their . . . disability . . . are entitled
 7   to the full and equal accommodations, advantages, facilities, privileges, or services
 8   in all business establishments of every kind whatsoever.” Cal. Civ. Code § 51(b).
 9   The Unruh Act also provides that a violation of the federal ADA is a per se violation
10   of the Unruh Act. Id. § 51(f). A key distinction between the Unruh Act and the
11   ADA is the Unruh Act allows injunctive and monetary relief including statutory and
12   actual damages, while the ADA only allows injunctive relief. Compare Cal. Civ.
13   Code § 52(a), with Wander v. Kaus, 304 F.3d 856, 858 (9th Cir. 2002). An Unruh
14   Act claim generally requires proof of intent. Munson v. Del Taco, Inc., 208 P.3d 623,
15   624 (Cal. 2009). However, if a plaintiff establishes an ADA violation as the basis of
16   his Unruh Act claim, he does not need to prove intent to be entitled to the Unruh
17   Act’s monetary damages. Id. at 625.
18          In recent years, in attempts to curb “abusive access litigation,” the California
19   Legislature has modified parts of the Unruh Act and passed other laws restricting its
20   use. Munson, 208 P.3d at 633. In 2008, the Legislature passed sweeping reforms of
21   the Unruh Act. New provisions provide for voluntary inspections and allow business
22   owners to stay actions under certain conditions. See id.; Cal. Civ. Code § 55.54.
23   Another notable provision limits statutory damages to one assessment per occasion
24   of discrimination, regardless of the number of violations, whereas the statute was
25   previously ambiguous as to how to calculate damages. See Cal. Civ. Code § 55.56(f)
26   (limiting damages to “each occasion” that plaintiff was denied accommodations “and
27   not upon the number of violations”). The 2008 reforms also stipulate that a plaintiff
28   seeking monetary relief under the Unruh Act must have “personally encountered” the

                                                 – 10 –                                    18cv0257
 1   alleged access barrier. Cal. Civ. Code § 55.56(b).
 2          In 2012, the California Legislature enacted heightened pleading standards for
 3   Unruh Act cases. See Cal. Code Civ. Proc. § 425.50. Under these standards,
 4   plaintiffs that file Unruh Act cases in California state courts must (1) give specific
 5   details about the access barrier they encountered, (2) explain the way the access
 6   barrier denied them full and equal use or access, and (3) give specific dates when the
 7   incidents occurred. Id. § 425.50(a)(1)–(3). Additionally, all plaintiffs that file
 8   complaints alleging ADA violations must verify the complaint, and an attorney must
 9   sign every complaint to certify that, inter alia, the claim is proper and has evidentiary
10   support. Id. at § 425.50(b)–(c). High-frequency plaintiffs3 must also state: (1) that
11   they are high-frequency litigants, (2) the number of complaints they have filed in the
12   last twelve months, (3) their reasons for being in the geographic area at the time they
13   encountered any barriers, and (4) the specific purpose they had in visiting the
14   defendant’s business. Id. § 425.50(a)(1)(A)(i)–(iv). Most recently, in 2015, the
15   California Legislature passed a law that requires high-frequency litigants filing
16   construction-related accessibility complaints to pay an additional $1,000 filing fee.
17   Cal. Gov’t Code § 70616.5.
18          Here, Plaintiff is a high-frequency litigant.4 His only federal claim in this case
19   is an ADA violation, onto which he has attached a state law claim. Under the ADA
20   claim, Plaintiff is only entitled to injunctive relief. Wander, 304 F.3d at 858. The
21   state claim, however, entitles him to actual and statutory damages. Cal. Civ. Code §
22   52(a). In short, Plaintiff gains no additional remedy by filing in federal court.
23   However, by filing in federal court he does not have to pay the additional state-
24   mandated $1,000 dollar fee and can circumvent California’s heightened pleading
25
     3
       A high-frequency plaintiff is a plaintiff that files a construction-related accessibility claim and
26
     “who has filed 10 or more complaints alleging a construction-related accessibility violation within
27   the 12-month period immediately preceding the filing of the current complaint.” Cal. Code Civ.
     Proc. § 425.55.
28   4
       According to PACER, Plaintiff filed thirty-three ADA-related lawsuits in the twelve-month period
     immediately preceding the filing of this Complaint.
                                                    – 11 –                                        18cv0257
 1   standards for Unruh Act claims. With this context in mind, the Court will now assess
 2   whether any § 1367(c) factors compel the Court to decline supplemental jurisdiction
 3   over Plaintiff’s Unruh Act claim.
 4                1.     Section 1367(c)(2)
 5         Defendants ask the Court to decline to exercise supplemental jurisdiction over
 6   the Unruh Act claim because it predominates over the ADA claim. (Mot. 12.) The
 7   Supreme Court held in United Mine Workers of America v. Gibbs that federal courts
 8   can decline supplemental jurisdiction over state claims that “substantially
 9   predominate . . . in terms of proof, of the scope of the issues raised, or of the
10   comprehensiveness of the remedy sought.” 383 U.S. 715, 726 (1966). That holding
11   was later codified into 28 U.S.C § 1367(c)(2). Exec. Software, 24 F.3d at 1556.
12         Plaintiff alleges that the barriers he encountered were intentional and that he
13   experienced frustration that “possibly qualifies as an emotional distress injury.”
14   (Compl. ¶¶ 34, 49.) Both of those allegations are irrelevant to his federal claim
15   because the ADA does not require intent and does not provide for damages. Lentini,
16   370 F.3d at 846 (“It is undisputed that a plaintiff need not show intentional
17   discrimination in order to make out a violation of the ADA.”). However, intent and
18   emotional distress allegations are invaluable to an Unruh Act claim, where intent is
19   required to maintain a claim independent of the ADA and where emotional distress
20   allegations could translate into actual damages.
21         Although Plaintiff maintains that the value of the emotional distress injury is
22   below the statutory amount, (Compl. ¶ 49), Defendants still have a right to investigate
23   the scope and legitimacy of those injuries. By alleging that Defendants caused an
24   actual injury in the Complaint, Plaintiff puts that injury at issue and puts Defendants
25   on notice that the injury is relevant to the claim. Likewise, by alleging intentional
26   discrimination, Plaintiff is alerting Defendants and the Court that intent is at issue in
27   the case. Both intent and actual injury are issues specific to the state claim and require
28   application of state-law standards. See Schutza v. McDonald’s Corp., 133 F. Supp.

                                               – 12 –                                   18cv0257
 1   3d 1241, 1247 (S.D. Cal. 2015) (noting that alleging intentional discrimination in an
 2   ADA and Unruh Act complaint raises issues of state law). Thus, the scope of the
 3   issues in the Unruh Act claim predominates over that of the ADA claim.
 4         On their own, these state-law issues may not substantially predominate over
 5   the federal issues. However, the Unruh Act also entitles Plaintiff to comprehensive
 6   monetary remedies, which include mandatory attorney fees, statutory damages, and
 7   actual damages. Compare Cal. Civ. Code §§ 52(a), 54.3(a) (providing mandatory
 8   fee-shifting to a prevailing plaintiff under the Unruh Civil Rights Act) with 42 U.S.C.
 9   § 12205 (providing for discretionary fee-shifting to the prevailing party under the
10   ADA). This nexus of state-law issues and expansive monetary relief elevates the
11   Unruh Act claim substantially over the ADA claim.             See Feezor v. Tesstab
12   Operations Grp., Inc., 524 F. Supp. 2d 1222, 1224 (S.D. Cal. 2007) (“Given the
13   disparity in terms of comprehensiveness of the remedy sought, state law claims
14   substantially predominate over the ADA for purposes of 28 U.S.C. § 1367(c)(2).”);
15   Org. for the Advancement of Minorities with Disabilities v. Brick Oven Rest., 406 F.
16   Supp. 2d 1120, 1131 (S.D. Cal. 2005) (holding that disparity between monetary
17   damages and injunctive relief elevates state claims over federal claims); see also
18   Molski v. EOS Estate Winery, No. CV 03-5880-GAF, 2005 WL 3952249, at *4 (C.D.
19   Cal. July 14, 2005) (noting “[s]ince the state law claims provide for injunctive relief,
20   the federal claim adds nothing to the lawsuit that could not be obtained in Superior
21   Court”).
22         Accordingly, the Court finds reason to decline supplemental jurisdiction under
23   § 1367(c)(2). For reasons of completeness, the Court will also assess whether there
24   are grounds to decline supplemental jurisdiction under § 1367(c)(4).
25                2.     Section 1367(c)(4)
26         Defendants also ask the Court to decline to exercise supplemental jurisdiction
27   over the Unruh Act claim pursuant to 1367(c)(4), specifically because Plaintiff is
28   forum-shopping. (Mot. 12.) The Court can consider values of judicial economy,

                                              – 13 –                                  18cv0257
 1   convenience, fairness, and comity in deciding whether to decline to exercise
 2   supplemental jurisdiction. See Exec. Software, 24 F.3d at 1557.
 3         Plaintiff rightfully argues that dismissing the state claims may lead to judicial
 4   inefficiency because he will have to bring two nearly identical suits in federal and
 5   state court. However, judicial economy is only one of several considerations the
 6   Court must weigh when deciding whether to exercise supplemental jurisdiction. See
 7   id. Courts have dismissed Unruh Act claims in ADA cases even if doing so would
 8   negatively impact judicial economy. See Molski v. Kahn Winery, 381 F. Supp. 2d
 9   1209, 1212 (C.D. Cal. 2005) (dismissing Unruh Act claim and noting, “although
10   principles of economy and convenience may not be fully served if the federal claim
11   remains, the principle of comity strongly favors dismissing the state law claims”).
12   Here, values of comity and fairness play a central role in the Court’s analysis.
13         As a threshold matter, the Court finds unconvincing Plaintiff’s fear that he may
14   be disserved by “inconsistent orders and duplicative or conflicting remedies.”
15   (Opp’n 19.) Success on either or both the ADA claim in this Court or the Unruh Act
16   claim in state court will lead to Plaintiff’s primary desired outcome: the court will
17   order the access barriers remedied. A failure of both claims is also a wholly
18   consistent result. Thus, Plaintiff runs no risk of an inconsistent order or a conflicting
19   remedy if the Court declines to extend supplemental jurisdiction. Of course, Plaintiff
20   would not be entitled to state-law monetary damages if his case fails in state court
21   and his case succeeds in this Court, but he would nonetheless receive the full
22   remedies that are available under federal law. If Plaintiff’s primary desired remedy
23   is the monetary damages available under California law, he should have filed in a
24   California court in the first place. Having addressed Plaintiff’s arguments, the Court
25   now addresses considerations of fairness and comity.
26         California has added additional monetary relief on top of the injunctive remedy
27   provided in the ADA. As discussed above, for various and compelling reasons,
28   California has also attached additional conditions that a plaintiff must satisfy to be

                                               – 14 –                                   18cv0257
 1   entitled to those additional remedies. Allowing Plaintiff to circumvent the higher
 2   pleading standard and fees simply by filing in federal court would offend the great
 3   care and energy the California Legislature has spent in crafting specified procedural
 4   laws for Unruh Act claims. It would be unfair to deprive Defendants of the added
 5   protections of those conditions, while still allowing Plaintiff to sue for additional
 6   damages not normally obtainable in federal court. See Schutza v. Cuddeback, 262 F.
 7   Supp. 3d 1025, 1031 (S.D. Cal. 2017) (holding “as a matter of comity, and in
 8   deference to California’s substantial interest in discouraging unverified disability
 9   discrimination claims, the Court declines supplemental jurisdiction over Plaintiff’s
10   Unruh Act claim”).5          Moreover, federal courts are tasked with the goal of
11   discouraging forum-shopping. See Hanna v. Plumer, 380 U.S. 460, 466 (1965).
12   Here, Plaintiff is bootstrapping his Unruh Act claim onto an ADA claim with the sole
13   purpose of choosing a federal forum over a state forum, likely to avoid California’s
14   procedural rules and fees. This, too, implicates considerations of fairness and comity.
15   Brick Oven Rest., 406 F. Supp. 2d at 1132; see also EOS Estate Winery, 2005 WL
16   3952249, at *1 (“When a plaintiff consistently attaches a federal claim to a suit for
17   damages merely to get his case into federal court, a court must weigh heavily
18   considerations of comity before proceeding to adjudicate the state claim.” (internal
19   quotation marks omitted)); Molski v. Hitching Post I Rest., Inc., No. CV 04-
20   1077SVWRNBX, 2005 WL 3952248, at *1 (C.D. Cal. May 25, 2005) (same). The
21   particular type of forum-shopping present here is especially egregious because it
22
     5
23     Plaintiff argues that Cuddeback—a case where Plaintiff filed a nearly identical complaint—is
     distinguishable because, there, the motion to dismiss was unopposed and the Court calculated
24   damages per offense instead of per occasion of discrimination. (Opp’n 20–22.) However, neither
     of those assertions make this Court’s reasoning in Cuddeback any less persuasive when applied to
25   this case. First, although the Court could have granted the defendant’s unopposed motion in
     Cuddeback, see Civil Local Rule 7.1.f.3.c., the Court instead addressed the merits of the unopposed
26
     motion, and the lack of opposition is therefore unimportant. Second, the amount of damages stated
27   by the Court in Cuddeback is immaterial to this case because the dollar amount of damages was
     only one factor, amongst several, the Court weighed in declining supplemental jurisdiction. Here,
28   the Court finds that the mere availability of monetary remedies, regardless of the amount, factors
     into the Unruh Act claim’s predominance over the ADA claim.
                                                   – 15 –                                       18cv0257
 1   allows Plaintiff to avail himself in a federal courthouse of the entirety of California
 2   law that benefits him, while barring the parts of California law specifically enacted
 3   to protect his adversary. See Schutza v. Lamden, No. 3:17-CV-2562-L-JLB, 2018
 4   WL 4385377, at *4 (S.D. Cal. Sept. 14, 2018) (following Cuddeback and holding
 5   “the discouragement of forum-shopping is a compelling reason to decline
 6   supplemental jurisdiction over plaintiff’s Unruh claim”).
 7         Therefore, considerations of comity and fairness—in addition to the
 8   aforementioned predominance of the state law claim—compel the Court to decline
 9   supplemental jurisdiction over Plaintiff’s state claims.
10   V.    CONCLUSION & ORDER
11         In light of the foregoing, Defendants’ Motion to Dismiss is GRANTED in part
12   and DENIED in part. Plaintiff has sufficiently alleged both an ADA claim and
13   standing to bring the claim in federal court. Therefore, Defendants’ Motion to
14   Dismiss the ADA claim is DENIED. However, the Court declines to exercise
15   supplemental jurisdiction over Plaintiff’s state claim. Accordingly, Defendants’
16   Motion to Dismiss Plaintiff’s Unruh Act claim GRANTED and the claim is
17   DISMISSED without prejudice. Defendants shall file an Answer or otherwise
18   respond to the ADA claim no later than fourteen days from the filing of this Order.
19         IT IS SO ORDERED.
20

21   DATED: October 18, 2018
22

23

24

25

26
27

28


                                              – 16 –                                 18cv0257
